Citation Nr: 9904659	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-09 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for syncope, claimed as 
black out spells with cardiovascular disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from December 1961 
to December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied entitlement to service connection for 
black out spells.

A hearing was held before a Member of the Board sitting in 
Washington, D.C., in September 1997.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  Thereafter, the Board 
remanded the case to the RO for further developments by 
decision dated in November 1997.  The requested developments 
have been accomplished and the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  A chronic cardiovascular disorder characterized by 
syncope was not shown in service.  The initial manifestation 
of a cardiovascular disorder many years following the 
veteran's separation from service is not shown to be related 
to his service.

3.  The veteran has not submitted evidence of a medical nexus 
between two in-service episodes of syncope and a current 
cardiovascular disorder.  The in-service episodes of syncope 
are not shown by competent evidence to have continued post-
service.


CONCLUSION OF LAW

A claim for entitlement to service connection for syncope, 
claimed as black out spells with cardiovascular disorder, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
a claim is well grounded; that is, that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of cardiovascular 
disease manifested by syncope.  Service medical records do 
show that he experienced two near syncopal episode in 
November 1962 while hospitalized for a surgical procedure on 
this left knee.  An EEG was normal.  The discharge diagnoses 
included "syncope, no disease found."  There is no further 
mention of any syncopal episodes in service.  The December 
1964 separation examination report demonstrates a normal 
clinical evaluation of the veteran's heart and neurologic 
systems.  

Post service medical records are negative for treatment for 
or diagnosis of syncope for many years after service.  In May 
1994, the veteran filed a claim for "black out spells" from 
1963.  In an August 1994 VA general medical examination 
report, he revealed that he had a complete black out spell 
while in the hospital in 1963 for knee surgery.  He stated 
that since that time, he had had recurrent syncope and 
presyncope, which he associated with tachy-palpatations.  He 
indicated that the episodes were unpredictable and occurred 
from three to four times per week every six weeks.  He had 
apparently been previously evaluated by neurology and 
cardiology services.  He denied any positional or exertional 
component but indicated that they had become more frequent in 
the past one to two years.  

In the course of the physical examination, the veteran 
underwent several diagnostic tests.  It was noted that a 
recent cardiac catheterization showed mild to moderate 
coronary artery disease in all three cardiac vessels.  He had 
a very mildly depressed ejection fraction and there were no 
structural abnormalities that could account for syncope or 
presyncope.  A holter monitor three months previously showed 
infrequent and non-sustained episodes of ventricular 
tachycardia but were not thought to be significant enough to 
account for presyncope and syncope.  The final diagnoses 
included presyncope/syncope.

Outpatient treatment records reveal on-going treatment for a 
variety of medical disorders, including coronary artery 
disease.  In December 1994, he was hospitalized with chest 
pain and shortness of breath.  The final diagnoses included 
coronary artery disease and hypertension.

At a hearing before the undersigned Member of the Board in 
September 1997, the veteran asserted that there was a 
correlation between his black out spells in 1962 and his 
current cardiovascular disease.  He indicated that he was 
told by his doctors that there was a connection between the 
two events and asked for additional time to provide 
statements to that effect.  He testified that he had never 
experienced any problems with syncope prior to entering into 
service.  He reflected that he injured his knee and underwent 
testing while in the hospital in an attempt to determine the 
cause of the lightheadedness but nothing showed up.  He 
described having lightheadedness for thirty years and it was 
not until he wore a holter monitor in 1994 for a heart 
evaluation were the doctors able to come up for a reason for 
his lightheadedness.  He maintained that he had lived with a 
blockage in his heart for all these years.  He stressed that 
he had never appeared for a VA examination report and that 
the earlier VA examination was actually a compilation of his 
records without him ever being examined.  He again stated 
that he was told that there was a connection between his 
syncope in service and his current cardiovascular disease and 
was going to get statements from the doctors to that effect.  

Upon further questioning, the veteran stated that he was 
first diagnosed with cardiac problems in 1993, but had had 
hypertension since 1992.  He related that he had the first 
episode of syncope in 1962 and not another for a year and a 
half, then it was a year and a half or two years until he had 
another.  He would pull off the road or stop what he was 
doing and sit down.  He testified that in 1993 he began to 
wonder what was wrong and went to a cardiologist.  A holter 
monitor did not show any problems but when he was 
hospitalized he experienced a syncopal episode due to an 
irregular heart beat and the heart blockage was discovered.  
He related that he subsequently underwent open heart surgery 
in May 1995 and had not had an episode since then.  

On remand from the Board, the veteran underwent a VA 
examination in March 1998.  The examiner indicated that he 
reviewed the claims file, three volumes of post service 
medical records, and archives of electrocardiograms (EKG).  
The November 1962 in-service hospitalization was noted, as 
well as the two episodes of altered consciousness, but 
without complete loss of consciousness.  The examiner related 
that no further episodes of syncope were reported until 
February 1994, when the veteran was evaluated for syncope, 
which he described as lightheadedness preceded by palpations.  
The veteran was subsequently noted to have been diagnosed 
with coronary artery disease and underwent bypass surgery in 
May 1995.  

The veteran denied any syncope or significant altered 
consciousness since his cardiac surgery.  He was active and 
was able to hunt and walk at least a mile without significant 
difficulty.  Physical examination revealed that the EKG 
showed evidence of a remote inferior myocardial infarction 
and an echocardiogram showed evidence of mild left 
ventricular hypertrophy but no evidence of significant 
valvular disease.  

With respect to the issue of the correlation between the 
syncopal episodes, the examiner remarked that the veteran had 
well-documented episodes of near syncope while convalescing 
from knee surgery.  The examiner observed that the 
association of nausea with each episode in service suggested 
that they were vasovagal episodes.  Review of the post 
service medical records failed to document episodes of 
syncope until 1994, when the veteran complained of frequent 
episodes of syncope and near syncope.  Also, in 1994, the 
manifestations of ischemic heart disease started and he had 
his first coronary intervention.  An EKG showed evidence of 
ventricular ectopic activity and short runs of ventricular 
tachycardia.  However, the episodes of non-sustained 
ventricular tachycardia that were recorded on the holter 
monitor and the EKG monitoring in the hospital were not 
associated with symptoms.  Finally, the examiner opined that 
it was exceedingly unlikely that the episodes of altered 
consciousness that the veteran experienced in 1994 were 
related to the near syncopal episodes that occurred in 1962.  
He concluded that the veteran probably had vasovagal episodes 
in 1962 and possibly antihypertensive medications or ischemic 
heart disease could have caused the episodes in 1994.

In this case, the veteran has not provided any credible 
medical statements that would etiologically link his syncope 
with cardiovascular disorder to active duty service some 30 
years previously.  The veteran has only offered his lay 
opinion concerning its development.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
disability with an event or incurrence while in service, do 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  The Board specifically 
notes that the veteran indicated that he would submit 
supporting statements from his treating physicians but no 
statements were received.  Further, there is no indication in 
the hospital records or outpatient treatment notes of a 
correlation.  Moreover, in the recent VA heart and 
hypertension report, the examiner specifically opined that it 
was "exceedingly unlikely" that the syncope experience by 
the veteran in 1994, which was diagnosed as cardiovascular 
disease, was related to the syncopal episodes in 1962.  For 
those reasons, the claim is not well-grounded as the veteran 
has not submitted any competent evidence to demonstrate that 
the claim is plausible. 

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim was not 
well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplement 
statement of the case.  Further, there was a Remand attempt 
to obtain pertinent records.  The discussion above informs 
him of the types of evidence lacking, which he should submit 
for well grounded claim.  The Board has examined all the 
evidence of record with a view toward determining whether the 
veteran notified VA of the possible existence of information 
which would render his claim plausible.  However, the Board 
finds no such information present.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).


ORDER

Entitlement to service connection for syncope, claimed as 
black out spells with cardiovascular disorder, is denied on 
the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

